34 F.3d 1078
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Anthony T. McLAUGHLIN, Petitioner,v.UNITED STATES POSTAL SERVICE, Respondent.Anthony T. McLAUGHLIN, Petitioner,v.OFFICE OF PERSONNEL MANAGEMENT, Respondent.
No. 92-3611, 94-3429.
United States Court of Appeals, Federal Circuit.
Aug. 1, 1994.

MSPB
MOTION GRANTED.
ON MOTION
RICH, Circuit Judge.

ORDER

1
Anthony T. McLaughlin moves to reinstate his petition for review in case no. 92-3611 and to establish a date for filing his brief.


2
On January 31, 1994, the court dismissed McLaughlin's petition for review in no. 92-3611 without prejudice pending the Merit Systems Protection Board's ruling on a related matter.  The order allowed McLaughlin 30 days from the date of the Board's decision to reinstate his petition for review.  McLaughlin's motion to reinstate was filed within 30 days of the Board's decision and is therefore timely.


3
McLaughlin recently filed a petition for review of the Board's decision in the related matter, McLaughlin v. OPM, no. 94-3429.  We, sua sponte, address the issue of whether to consolidate no. 92-3611 with no. 94-3429.  In case no. 92-3611, McLaughlin petitions for review of the Postal Service's action removing him from his position as mail carrier.  Before his removal became effective, McLaughlin attempted to retire from the Postal Service.  In case no. 94-3429, McLaughlin petitions for review of the Board's ruling that he is not entitled to retirement benefits.  While the cases concern the same factual circumstances, the cases involve two separate actions, two separate Board decisions, and two different respondents.  Thus, we deem it appropriate to treat the cases as companion cases rather than to consolidate them.


4
Accordingly,

IT IS ORDERED THAT:

5
(1) McLaughlin's motion to reinstate case no. 92-3611 is granted.


6
(2) The court, sua sponte, treats the cases as companion cases for purposes of oral argument.


7
(3) McLaughlin's briefs in both cases are due on September 12, 1994.


8
(4) The revised official caption is reflected above.


9
(5) A copy of this order shall be transmitted to the merits panel.